Citation Nr: 1438316	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  04-32 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for service-connected lumbosacral strain, currently rated as 10 percent disabling prior to August 16, 2005 and as 20 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that in relevant part increased the rating for lumbosacral strain from noncompensable to 10 percent disabling effective from August 14, 2002.  The Veteran filed a timely appeal.  Thereafter, the RO issued a rating decision in August 2003 that continued the current 10 percent rating.    
 
During the course of the appeal the RO granted an increased evaluation of 20 percent for lumbosacral strain effective January 29, 2009.  The Board remanded the issue for additional development in March 2008 and again in January 2011.  In November 2012 the Board determined that the Veteran was eligible for a 20 percent evaluation for lumbosacral strain effective August 16, 2005. 

The Veteran appealed the Board's November 2012 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a December 2013 order, granted the parties' joint motion for remand (JMR), vacating the Board's decision and remanding the case in order for the Board to obtain a comprehensive examination of the Veteran's thoracolumbar spine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2012 the Board determined the Veteran was entitled to a 10 percent evaluation for lumbosacral strain prior to August 16, 2005 and a 20 percent evaluation since then.  The opinion was based on October 2002, January 2009, and April 2011 VA examinations. 

In the December 2013 JMR, the parties agreed that remand is necessary in order for the Board to obtain a comprehensive examination of the Veteran's thoracolumbar spine "that includes a description in terms of degrees of any range of motion [ROM] loss due to pain during flare-ups," which was not provided by previous examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine the severity of the Veteran's spine condition.  

The examiner should review the Veteran's claims file, conduct any necessary testing and provide an explanation for all elements of his/her opinion.

The examiner should specify the ROM of the Veteran's thoracolumbar spine in terms of degrees, and indicate at what point motion becomes painful, including after repetitive use.  

The examiner should also specify, in terms of degrees, the ROM lost during any flare-ups the Veteran may experience.  If the examiner is unable to estimate the ROM lost during flare-ups in terms of degrees, he/she should say so and offer an explanation as to why not.

2.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



